ORDER
PER CURIAM.
Jerome Smith, Movant, pleaded guilty to first degree burglary in violation of section 569.160, RSMo 1994. The trial court sentenced Movant to eight years of imprisonment pursuant to his plea agreement with the State. Movant filed a motion for post-*255conviction relief pursuant to Rule 24.035, which the motion court denied. Movant appeals.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).